on -rehearing.
Rothrook, J.
A petition for rehearing was granted in this.case not because any member'of the court doubted the correctness of the principle involved in the opinion, but because the question as to when a crop ceases to be a part of the realty was not discussed in the original arguments of counsel.
*682The arguments on the question which have been submitted on the rehearing are able and exhaustive. Without reviewing the authorities cited in -argument we deem it sufficient to say .that we still believe the opinion to be correct in principle, and it is well supported by authority. It is not to be denied there are adjudged cases, in courts entitled to the greatest respect, which hold that upon a sale of real estate all crops standing upon the ground and not severed from the soil, whether ripe or unripe, pass with the land. These are cases, however, between vendor and vendee, where the interest in the land and crop is united. There seems to be a distinction in favor of a tenant. In Washburn on Real Property, pp. i and 5, it is said: “ Growing crops planted by the owner of the soil constitute a part of the realty, but if planted by a tenant who holds under the owner of the soil, and the same are fit for harvesting, or by one whose tenancy ■ is for an uncertain period of time, annual crops are regarded as personal property, liable to become part of the realty if the -tenant voluntarily abandons, or forfeits possession of, the premises. Growing crops standing upon the soil when the latter is conveyed pass as part of the realty if planted by the grantor.”
The rule we adopt as applicable to the facts of this case is manifestly just. Dettman was warranted in the belief that, according to the seasons, and the course of nature, his grain would be harvested while he yet had the right to harvest it. So far as the ripening of the grain was involved it met his just expectations. *But by reason of unfavorable weather he was unable to sever it from the ground before the title passed to Hecht. Having sown in peace, and in a just belief that he could rightfully reap, we think he should have been permitted to do so. The former opinion is adhered to.